DETAILED ACTION
	
Allowable Subject Matter
Claims 2-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 2 is allowable over the art of record because the prior art does not teach  wherein maximum deviations of respective ripples of the plurality of ripples from a parabolic surface between the center and an edge of the single reflector reduce with increased distance of the respective ripples from the center; a feed illuminated by the single reflector, the feed comprising a polarizer coupled between a common waveguide and a first waveguide and a second waveguide of a pair of waveguide and in combination with the remaining claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Smith, Anderson et al., Faherty et al., Ergene, Moheb, Hanlin et al., Hoferer and Marrero-Fontanez et al. are cited as of interested and illustrated a similar structure to an antenna device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845